Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED  DESCRIPTION
1.	Claims 1-20 are pending.


	Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/29/2020 and 04/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.	The drawings filed on 01/03/2020 have been accepted by the Examiner.

				Specification
4.	The Abstract is objected to because in line 6 the abstract recites “the loop and he second instruction”.  The Examiner interprets as “the loop and the second instruction”.

Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 12 and 20 recite the limitation “the computer system upon execution of the plurality of instructions”.  It is not clear that these instructions are the “plurality of loop instructions” or any other instructions. It is not clear that “identify a first instruction” and “a second instruction” are these instructions are  “first loop instruction” and “a second loop instruction” or first and second instruction of the plurality of any other instruction.  The claims recite “the loop having a first initiation value”. It is not clear that the claims indicate which loop.  The claims do not recite any other loop before recite “the loop”.
The claims recite “the value of the register to a second value in a subsequent iteration of the loop”.  It is not clear that the above mentioned value is the first value of the register or the second value of the register or any other value.  The claim recite “the first value in the first iteration of the loop” and “the first value prior to execution of the second instruction”.  It is not clear that the first value is the first register value or any other value. 
Claims 2-11 and 13-19 recite “plurality of instruction”; “first instruction” and “second instruction”.  
The Examiner interprets the limitation as “plurality of loop instruction”; “first loop instruction” and “second loop instruction”.
Claim 13 depends on claim 2.  Claim is an apparatus claim and claim 2 is a method claim.  Apparatus claim should not depend on any method claims.
The Examiner interprets claim 13 depends on claim 12, which is an apparatus claim.
The dependent claims are rejected under the same reason. 



Allowable Subject Matter
6.	Claims 1-20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

7.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
In the closest prior art Ebcioglu; ( US 20200278848) discloses Pipeline Scheduling technique, provided the critical capability to software pipeline general loops with conditional jumps; task request (loop invocation) to arrive from its parent loop, register copy operations, storing a value in memory and subsequently loading it back (using load-store telescoping or register promotion [15], this becomes equivalent to a register copy), [0284] testing any bit in a register.

In another Prior art Zaks (US 8136107) discloses: The software pipelining method applies instruction scheduling techniques to efficiently overlap successive iterations of logical loops in the program code and execute them in parallel in a multiprocessing computing environment; multiple scalar registers may be used to maintain the various values. and COPY are executed to shift and copy the respective values among the registers. during a modulo scheduling process that software pipelines a loop, instances of an operation from successive iterations are scheduled with an initiation interval.


Rau  US 5276819 An initial instruction stream, IS, is frequently of the type having a loop, LP, in which the L instructions forming the loop are repeatedly executed a number of times, R, during the processing of the instruction stream. object of the scheduling is to make efficient use of the available processors and other resources in the system and to insure that no conflict exists for use of the resources of the system. To avoid confusion between the iterations of the initial loop, LP, and the iterations of the kernel loop, KE, the terms l-iteration and k-iteration are employed, respectively. the modulo scheduling algorithm guarantees (by construction) that corresponding stages in any two iterations will have the same set of operations and the same relative schedules. However, if the body of the loop contains conditional branches, successive iterations can perform different computations. to copy the result of one l-iteration into some other register before the result for the next l-iteration is generated. number of iterations of kernel loop, KE to be performed.

Park;  US 20140359591 an optimization scheme for a pipeline scheduled loop, a computationally-intensive loop by overlapping execution of multiple iterations of the loop. The processor 110 may also include instruction schedule logic 114, modulo variable expansion logic 116, stage insertion logic 118, compensation logic 120, and one or more cache memories including cache 122. The instruction schedule logic 114, modulo variable expansion logic 116; A loop executes for a number of iterations, and each iteration typically includes a number of stages. the register is relied upon to contain an assigned value) of the register that has been renamed and to delay storage of the contents of the renamed register. The compensation logic 120 may finish execution of any delayed stores that have not executed and return a final value to the register X after the loop is complete. Software pipelined schedule 220 is a representation of execution of three iterations of the loop 210 according to a pipelined schedule that may be determined by a software schedule logic such as the instruction schedule logic.

Perkins US 20140007061 Loop instructions are analyzed and assigned stage numbers based on dependencies between them and machine resources available. each instruction may be executed on a subset of the processing elements or vector elements, dependent on the number of iterations of the original loop.



Topham US 6826677 A register file 20 has a set of registers, for storing values produced by the executed instructions; The registers may be renamed each time a value-producing instruction is issued. software pipelined loops there are usually loop-variant values, i.e. expressions which must be reevaluated in each different iteration of the loop, that must be communicated between different instructions in the pipeline. To deal with such loop-variant values it is possible to store them in a so-called rotating register file. In this case, each loop-variant value is assigned a logical register number within the rotating register file; the modulo scheduling constraint no two instructions can be scheduled a multiple of two cycles apart in the same issue slot.

KAMATSUKA (US 20160328236) a program including a description of loop processing of iterating a plurality of instructions, The apparatus inserts an instruction to use a register for single instruction multiple data (SIMD) extension instruction, into the description of the loop processing in the program. In developing a program to be executed by a computer, software pipeline (which is also referred to as software pipelining or modulo scheduling) may optimize loop processing. The software pipeline is a compiler optimization method of performing instruction scheduling for loop processing to improve instruction level parallelism in a loop. In software pipeline, instruction scheduling is performed across loop iterations. Accordingly, register renaming is performed using a compiler so as not to use the same register in the loops executed in parallel. allocation of pseudo registers in each iteration of a loop, according to an embodiment.

Title: Applying data speculation in modulo scheduled loops, author: U Mahadevan et al, published on 2000.

Title: Iterative modulo scheduling: An algorithm for software pipelining loops, author: BR Rau et al, published on 1994.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196